DETAILED ACTION
Claims 24-50 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See specification at paras. [0072], [0073], [0104], and [0126].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 46 does not further limit claim 43.  Claim 46 depends from claim 43.  Claim 46 is drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) twice-per-day (BID); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the second daily dose is administered 7 to 15 hours after the first daily dose.
Claim 6 recites: The method of claim 43, wherein the exendin(9-39) is administered twice per day.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,660,937 (hereinafter “the ‘937 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant application is a CON of the ‘937 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 43-50 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) twice-per-day (BID); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the second daily dose is administered 7 to 15 hours after the first daily dose.  Dependent claims recite dosage amounts and that the patient had underdone bariatric or gastrointestinal surgery.
The claims of the ‘937 patent are drawn to a method for treating a patient with hyperinsulinemic hypoglycemia, the method comprising administering to the patient in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 2-100 mg of exendin(9-39) administered to the patient by subcutaneous injection once per day or twice per day.  Dependent claims recite that the patient previously had bariatric surgery or gastrointestinal surgery, as well as specific forms of each.  Dependent claims also recite that the morning and evening administration, administration by a syringe or pen injector, co-administration with another active agent.  The claims recite that exendin(9-39) is administered as a morning and evening.  This is construed as reading on administration of a second dose between 7-15 hours after the first dose.
Claims 43-50 are deemed to be anticipated by claims 1-19 of the ‘937 patent.

Claims 24-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,660,937 (hereinafter “the ‘937 patent”), in view of Foster (Opin Endocrinol Diabetes Obes. 18(2): 129–133 (2011)) and Kim et al. (Obes. Surg. 19:1550-1556 (2009)). The instant application is a CON of the ‘354 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 24-33 are drawn to a  method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject exhibits one or more of Whipple's triad, the occurrence of capillary glucose ≤50 mg/dL at least once per month, and a plasma glucose concentration of ≤60 mg/dL during a tolerance test. Claims 25 and 26 recite oral glucose or meal tolerance test, and well as plasma glucose and insulin concentrations.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery. Claims 34-42 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject is prediabetic and/or insulin resistant.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery.
The claims of the ‘937 patent are set forth above.
The claims of the ‘937 patent do not expressly recite that the subject exhibits one or more of Whipple's triad, the occurrence of capillary glucose ≤50 mg/dL at least once per month, and a plasma glucose concentration of ≤60 mg/dL during a tolerance test, or that the patient was prediabetic and/or insulin resistant.  
Kim et al teach that plasmas glucose and insulin regulation is abnormal following gastric bypass surgery (abstract).  Although the clinical syndrome of symptomatic hypoglycemia after RYGB is generally considered to be relatively rare, hypoglycemia and the changes in glucose and insulin metabolism do occur (p. 1554).  the insulin secretory response seems to be out of proportion to the degree of insulin resistance, which likely also contributes to the risk of hypoglycemia in individuals following RYGB (p. 1555).
Foster teaches that some patients exhibit post-bariatric surgery hypoglycemia.  A simple diagnostic test to distinguish severe post-gastric bypass hypoglycemia would certainly help clinicians dealing with this disorder (p. 2)  Application of Whipple's triad, namely establishing (1) symptoms of hypoglycemia (2) low plasma glucose (< 55mg/dl) at the time of symptoms (3) relief of symptoms with the correction of low glucose, as well as concomitant measurement of serum insulin (>3μU/ml), C-peptide (0.6ng/ml), and a negative sulfonylurea screen, is a requisite starting point though perhaps not so simple (pp. 2 and 9).  Foster further teaches the utility of an oral glucose tolerance test or meal test for assessing patients (pp. 2-5).
One of ordinary skill in the art would have been motivated to modify the claims of the ‘397 patent with the teachings of Foster and Kim to arrive at the instant claims.  Kim et al. teach that although post-gastric bypass surgery hypoglycemia is rare, it is known to occur in a subset of patients.  Foster teaches specific tests for assessing patients with hyperinsulinemic hypoglycemia, specifically to assess plasma glucose levels.  It is further noted the optimization of result effect parameters (patient assessment for treatment) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 24-42 are rendered obvious in view of claims 1-19 of the ‘397 patent and the cited references. 

Claims 24-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,993,992 (hereinafter “the ‘937 patent”), in view of Foster (Opin Endocrinol Diabetes Obes. 18(2): 129–133 (2011)) and Kim et al. (Obes. Surg. 19:1550-1556 (2009)).  
The instant application is a CON of the ‘992 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The teachings of the instant claims, Foster, and Kim et al are set forth above.  
The claims of the ‘992 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof an isotonic solution comprising a therapeutically effective amount of exendin(9-39) and at least one of an antimicrobial preservative, a tonicity adjusting agent, or a buffer; wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); and wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml.  Dependent claims recite that the patient previously had bariatric surgery or gastrointestinal surgery, as well as specific forms of each.  Dependent claims also recite that the morning and evening administration, administration by a syringe or pen injector, co-administration with another active agent.  Claims 10-20 of the ‘992 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is encapsulated in an extended release capsule; and wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml.  Claims 21-23 of the ‘992 patent are drawn to a  method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising: solubilizing lyophilized exendin(9-39) with saline or other pharmacologically acceptable diluent to form an exendin(9-39) solution; and subcutaneously administering to the subject in need thereof a therapeutically effective amount of the exendin(9-39) solution; wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); and wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml.  Claims 24-30 of the ‘992 patent are drawn to a  method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) for a first treatment period, wherein the exendin(9-39) is administered at a first dosage; and subcutaneously administering to the subject a therapeutically effective amount of exendin(9-39) for a second treatment period after the first treatment period, wherein the exendin(9-39) is administered at a second dosage; wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml.  Claims 31-32 of the ‘992 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) once per day or twice per day, wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the exendin(9-39) is administered parenterally, transmucosally, transdermally, intramuscularly, intravenously, intradermally, intra-peritonealy, orally, nasally, or by inhalation.
The claims of the ‘992 patent do not expressly recite the claimed patient characteristics (glucose levels; prediabetic/insulin resistance), and/or dosage scheduling (9-15 hours between dosages).
One of ordinary skill in the art would have been motivated to modify the claims of the ‘992 patent with the teachings of Foster and Kim et al. to arrive at the instant claims.  Kim et al. teach that although post-gastric bypass surgery hypoglycemia is rare, it is known to occur in a subset of patients.  Foster teaches specific tests for assessing patients with hyperinsulinemic hypoglycemia, specifically to assess plasma glucose levels.  It is further noted the optimization of result effect parameters (patient assessment for treatment, dosage and dosing schedule) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 24-50 are rendered obvious in view of claims 1-31 of the ‘992 patent and the cited references. 

Claims 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,639,354 (hereinafter “the ‘354 patent”).
The instant claims are set forth above.
The claims of the ‘354 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a patient, the method comprising subcutaneously administering to the patient in need thereof a composition comprising a therapeutically effective amount of exendin(9-39) twice-per-day (BID), wherein the therapeutically effective amount is in the range of 10-30 mg exendin(9-39), wherein the composition is administered in a single injection with an injectate volume of 0.5 ml to 1 ml.  Dependent claims recite that the patient previously had bariatric surgery or gastrointestinal surgery, as well as specific forms of each, e.g., Roux-en-Y Gastric Bypass surgery and gastrectomy.  The claims of the ‘354 patent recite for treating hyperinsulinemic hypoglycemia in a patient, the method comprising subcutaneously administering to the patient in need thereof a composition comprising a therapeutically effective amount of exendin(9-39) twice-per-day (BID), wherein the therapeutically effective amount is in the range of 10-30 mg exendin(9-39), wherein the composition is a solution or suspension that comprises exendin(9-39) at a concentration range selected from 4-20 mg/ml, 10-20 mg/ml, 8-16 mg/ml, and 13-16 mg/ml; and/or wherein the therapeutically effective amount is in the range of 10-30 mg exendin(9-39), wherein administration results in a steady state plasma exendin(9-39) concentration of at least 100 ng/ml as measured by liquid chromatography-mass spectrometry; and/or wherein the therapeutically effective amount of exendin(9-39) administered twice-per-day is selected from a dosage in the range of 10-20 mg, a dosage in the range of 10-15 mg, a dosage of 10 mg, a dosage of 15 mg, a dosage of 20 mg, and a dosage of 30 mg, and wherein each of the twice-per-day administrations result in a Cmax of 100 ng/ml.  The claims recite that the second daily administration is at least 8 hours after the first daily administration or  from 9 to 15 hours after the morning administration (claim 3 of the ‘354 patent).
Claims 43-50 are deemed to be anticipated by claims 1-23 of the ‘354 patent.

Claims 24-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,639,354 (hereinafter “the ‘354 patent”), in view of Foster (Opin Endocrinol Diabetes Obes. 18(2): 129–133 (2011)) and Kim et al. (Obes. Surg. 19:1550-1556 (2009)). The instant application is a CON of the ‘354 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 24-33 are drawn to a  method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject exhibits one or more of Whipple's triad, the occurrence of capillary glucose ≤50 mg/dL at least once per month, and a plasma glucose concentration of ≤60 mg/dL during a tolerance test. Claims 25 and 26 recite oral glucose or meal tolerance test, and well as plasma glucose and insulin concentrations.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery. Claims 34-42 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject is prediabetic and/or insulin resistant.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery.
The claims of the ‘354 patent are set forth above.
The claims of the ‘354 patent do not expressly recite that the subject exhibits one or more of Whipple's triad, the occurrence of capillary glucose ≤50 mg/dL at least once per month, and a plasma glucose concentration of ≤60 mg/dL during a tolerance test; or that the patient is prediabetic and/or insulin resistant.
The teachings of Foster and Kim et al. are set forth above.  
One of ordinary skill in the art would have been motivated to modify the claims of the ‘354 patent with the teachings of Foster and Kim to arrive at the instant claims.  Kim et al. teach that although post-gastric bypass surgery hypoglycemia is rare, it is known to occur in a subset of patients.  Foster teaches specific tests for assessing patients with hyperinsulinemic hypoglycemia, specifically to assess plasma glucose levels.  It is further noted the optimization of result effect parameters (patient assessment for treatment) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 24-43 are rendered obvious in view of claims 1-23 of the ‘354 patent and the cited references. 

Claims 24-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,993,991 (hereinafter “the ‘991 patent”), in view of Foster (Opin Endocrinol Diabetes Obes. 18(2): 129–133 (2011)) and Kim et al. (Obes. Surg. 19:1550-1556 (2009)).
Claims 24-33 are drawn to a  method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject exhibits one or more of Whipple's triad, the occurrence of capillary glucose ≤50 mg/dL at least once per month, and a plasma glucose concentration of ≤60 mg/dL during a tolerance test. Claims 25 and 26 recite oral glucose or meal tolerance test, and well as plasma glucose and insulin concentrations.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery. Claims 34-42 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject is prediabetic and/or insulin resistant.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery.  Claims 53-50 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) twice-per-day (BID); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration 20-45 mg/ml; and wherein the second daily dose is administered 7 to 15 hours after the first daily dose.  Dependent claims recite dosage amounts and that the patient had underdone bariatric or gastrointestinal surgery.
The claims of the ‘991 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof an isotonic solution comprising a therapeutically effective amount of exendin(9-39) and at least one of an antimicrobial preservative, a tonicity adjusting agent, or a buffer; wherein the therapeutically effective amount is 10-30 mg of exendin(9-39); and wherein the exendin(9-39) is administered at a concentration of 4-20 mg/ml.  Dependent claims recite once or twice daily administration, narrower drug dosages, as well as forms of bariatric surgery and gastrointestinal surgery.  Claims 10-20 of the ‘991 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 10-30 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 4-20 mg/ml; and wherein the exendin(9-39) is encapsulated in an extended release capsule.  Claims 21-23 of the ‘991 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising solubilizing lyophilized exendin(9-39) with saline or other pharmacologically acceptable diluent to form an exendin(9-39) solution; and subcutaneously administering to the subject in need thereof a therapeutically effective amount of the exendin(9-39) solution; wherein the therapeutically effective amount is 10-30 mg of exendin(9-39); and wherein the exendin(9-39) is administered at a concentration of 4-20 mg/ml. Claims 24-29 of the ‘991 patent are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) for a first treatment period, wherein the exendin(9-39) is administered at a first dosage; and subcutaneously administering to the subject a therapeutically effective amount of exendin(9-39) for a second treatment period after the first treatment period, wherein the exendin(9-39) is administered at a second dosage.  Dependent claims recite a morning and evening dosage and amounts of 10-15 and 10-20 mg exendin(9-39).
The teachings of Foster and Kim et al. are set forth above.  
One of ordinary skill in the art would have been motivated to modify the claims of the ‘991 patent with the teachings of Foster and Kim to arrive at the instant claims.  Kim et al. teach that although post-gastric bypass surgery hypoglycemia is rare, it is known to occur in a subset of patients.  Foster teaches specific tests for assessing patients with hyperinsulinemic hypoglycemia, specifically to assess plasma glucose levels.  It is further noted the optimization of result effect parameters (patient assessment for treatment) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 24-50 are rendered obvious in view of claims 1-29 of the ‘991 patent and the cited references. 

Claims 24-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-58 of copending Application No. 17/226,164 (hereinafter “the ‘164 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject exhibits one or more of Whipple's triad, the occurrence of capillary glucose ≤50 mg/dL at least once per month, and a plasma glucose concentration of ≤60 mg/dL during a tolerance test. Dependent claims recite narrower drug dosages as well as forms of bariatric surgery and gastrointestinal surgery.  Claims 34-42 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising subcutaneously administering to the subject in need thereof a therapeutically effective amount of exendin(9-39), wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the subject is prediabetic and/or insulin resistant.  Claims 43-50 are drawn to a method for treating hyperinsulinemic hypoglycemia in a subject, the method comprising administering to the subject in need thereof a therapeutically effective amount of exendin(9-39) twice-per-day (BID); wherein the therapeutically effective amount is 2-100 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 20-45 mg/ml; and wherein the second daily dose is administered 7 to 15 hours after the first daily dose.  
The claims of the ‘164 application parallel instant claims 32-58 but recite “wherein the therapeutically effective amount is 10-30 mg of exendin(9-39); wherein the exendin(9-39) is administered at a concentration of 4-20 mg/ml”.
Instant claims 32-58 are deemed to be anticipated by claims 32-58 of the ‘164 application because they recite a narrower exendin(9-39) dosage range that falls within the claim scope of the instant claims. 

Closest Prior Art
The closest prior art to the instant claims is Stoffers et al. (U.S. 2008/0269130 - cited in IDS filed 6/16/2021).
Stoffers et al. teach methods of treating and ameliorating post-prandial hypoglycemia [hyperinsulinemic hypoglycemia], comprising administering antagonist of the GLP-1 receptor (abstract, paras. [0005], [0027], [0044]-[0054], [0122]).  GLP-1 receptor agonists include exendin (9-39) (e.g., paras. [0050], [0064]-[0081]).  Stoffers et al. teach that the GLP-1 receptor antagonist can be administered subcutaneously to the patient (e.g., claim 13, paras. [0100]-[0106]).  Stoffers et al. teach that postprandial hypoglycemia can also be caused by a gastric bypass surgery for obesity [reads on bariatric surgery].  The reference teaches GLP-1 receptor agonist dosages in terms of pmol/kg/min for administration via infusion and amounts in nmol/kg/day (e.g., paras. [0117]-[0120]).  Thus, the art teaches a continuous infusion of exendin.
However, Stoffers et al. do not teach or suggest the recited dosages or  concentrations.  Accordingly, the instant claims are free of the prior art.

Conclusion
No claims are allowed.  Claims 24-50 are pending and are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654